Third Amended and Restated GUARANTOR SECURITY AGREEMENT

THIS THIRD AMENDED and Restated GUARANTOR SECURITY AGREEMENT (this “Security
Agreement”) is dated as of September 16, 2011, by and among OptimizeRx
Corporation, a Michigan corporation (“Debtor”) and Vicis Capital Master Fund
(“Vicis”), a sub-trust of Vicis Capital Series Master Trust, a unit trust
organized and existing under the laws of the Cayman Islands, and amends and
restates the 2010 Security Agreement (as defined below).

R E C I T A L S

WHEREAS, Debtor is a wholly owned subsidiary of OptimizeRx Corporation, a Nevada
corporation (“Issuer”).

WHEREAS, Debtor, Physicians Interactive Inc., a Delaware corporation (“PI”) and
Vicis are parties to that certain Second Amended and Restated Guarantor Security
Agreement dated as of October 5, 2010 between Debtor, PI and Vicis (the “2010
Security Agreement”).

WHEREAS, pursuant to a Securities Purchase Agreement dated as of September 8,
2008, by and between Issuer and Vicis (the “Series A Purchase Agreement”),
Issuer has issued shares of the Issuer’s Series A Convertible Preferred Stock,
par value $.001 per share (the “Series A Preferred Shares”), to Vicis.

WHEREAS, pursuant to a Securities Purchase Agreement dated as of June 4, 2010,
by and between Issuer and Vicis (the “2010 Purchase Agreement”), Issuer has
issued shares of Issuer’s Series B Convertible Preferred Stock, par value $.001
per share (the “2010 Preferred Shares”), to Vicis.

WHEREAS, pursuant to a Securities Purchase Agreement dated October 5, 2010, by
and between Issuer and PI (the “PI Purchase Agreement”), Issuer agreed to sell
and issue to PI, among other securities, a Secured Promissory Note in the
principal amount of $1,000,000 (the “Note”).

WHEREAS, Debtor previously executed and delivered the 2010 Security Agreement to
secure its obligations, covenants and agreements contained in (i) the Guaranty
Agreement, dated as of September 8, 2008, by and between Debtor and Vicis (the
“Series A Guaranty”), pursuant to which Debtor guaranteed the obligations of the
Issuer under the Series A Preferred Shares, the Series A Purchase Agreement and
the other Transaction Documents (as defined in the Series A Purchase Agreement),
(ii) the Guaranty Agreement, dated as of June 4, 2010, by and between Debtor and
Vicis (the “2010 Guaranty”), pursuant to which Debtor guaranteed the obligations
of the Issuer under the 2010 Preferred Shares, the 2010 Purchase Agreement and
the other Transaction Documents (as defined in the 2010 Purchase Agreement), and
(iii) the Guaranty Agreement, dated October 5, 2010, by and between Debtor and
PI (the “Note Guaranty”), pursuant to which Debtor guaranteed the obligations of
the Issuer under the Note, the PI Purchase Agreement and the other Transaction
Documents (as defined in the PI Purchase Agreement).

1

 

WHEREAS, the obligations of Debtor under the Series A Guaranty, the 2010
Guaranty and the Note Guaranty are secured by the 2010 Security Agreement.

WHEREAS, pursuant to a Termination Agreement and Release dated September 16,
2011, by and among the Issuer, OptimizeRx Corporation, a Michigan corporation,
Vicis, Physicians Interactive Holdings, LLC, a Delaware limited liability
company, and PI, the Issuer’s obligations to PI under the Note, the PI Purchase
Agreement and the other Transaction Documents (as defined in the PI Purchase
Agreement) have been terminated, and PI has released its security interest in
the security and collateral securing such obligations, including without
limitation, the Note Guaranty and the 2010 Security Agreement.

WHEREAS, pursuant to a Securities Purchase Agreement of even date herewith, by
and between Issuer and Vicis (as amended or modified from time to time, the
“2011 Purchase Agreement, and collectively with the Series A Purchase Agreement
and the 2010 Purchase Agreement, the “Purchase Agreements”), Issuer has issued
shares and may issue additional shares of Issuer’s Series B Convertible
Preferred Stock (the “2011 Preferred Shares”, and collectively with the Series A
Preferred Shares and the 2010 Preferred Shares, the “Preferred Shares”) to
Vicis.

WHEREAS, it is a material inducement to Vicis’s execution of the 2011 Purchase
Agreement and purchase of the 2011 Preferred Shares that Debtor execute and
deliver to Vicis this Security Agreement to secure the obligations, covenants
and agreements of Debtor contained in the Amended and Restated Guaranty
Agreement, dated of even date herewith, by and between Debtor and Vicis (the
“Amended and Restated Guaranty”, and together with the Series A Guaranty, the
“Guaranties”), which Amended and Restated Guaranty amends and restates in its
entirety the 2010 Guaranty.

WHEREAS, this is the Guarantor Security Agreement referred to in the Purchase
Agreements.

NOW, THEREFORE, in consideration of the Recitals and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Debtor hereby agrees with Vicis as follows:

ARTICLE I
DEFINITIONS

Capitalized terms not defined herein shall have the meaning given to them in the
2011 Purchase Agreement. Capitalized terms not otherwise defined herein and
defined in the UCC shall have, unless the context otherwise requires, the
meanings set forth in the UCC as in effect on the date hereof (except that the
term “document” shall only have the meaning set forth in the UCC for purposes of
clause (d) of the definition of Collateral), the recitals and as follows:

1.1 Accounts. “Accounts” shall mean all accounts, including without limitation
all rights to payment for goods sold or services rendered that are not evidenced
by instruments or chattel paper, whether or not earned by performance, and any
associated rights thereto.

2

 

1.2 Collateral. “Collateral” shall mean, subject to any limitations or
qualifications set forth in this definition or in Section 2.1 hereof, all
personal properties and assets of Debtor, wherever located, whether tangible or
intangible, and whether now owned or hereafter acquired or arising, including
without limitation:

(a)                 all Inventory and documents relating to Inventory;

(b)                 all Accounts and documents relating to Accounts;

(c)                 all equipment, fixtures and other goods, including without
limitation machinery, furniture, vehicles and trade fixtures;

(d)                 all general intangibles (including without limitation,
software, customer lists, sales records and other business records, and
licenses, permits, franchises, patents, copyrights, trademarks, and goodwill of
the business in which the trademark is used, trade names, or rights to any of
the foregoing), promissory notes, chattel paper, documents, letter-of-credit
rights and instruments;

(e)                 all motor vehicles;

(f)                  (i) all deposit accounts and (ii) all cash and cash
equivalents deposited with or delivered to Vicis from time to time and pledged
as additional security for the Obligations;

(g)                 all investment property;

(h)                 all commercial tort claims; and

(i)                   all additions and accessions to, all spare and repair
parts, special tools, equipment and replacements for, and all supporting
obligations, proceeds and products of, any and all of the foregoing assets
described in Sections (a) through (h), inclusive, above.

Notwithstanding the foregoing, “Collateral” shall not include and expressly
excludes (i) any general intangibles or other rights arising under any
contracts, instruments, licenses or other documents to the extent that the grant
of a lien or the Security Interest therein would (A) result in a breach of the
terms of, or constitute a default under, such contract, instrument, license,
agreement or other document (other than to the extent that any such term would
be rendered ineffective pursuant to Section 9-406, 9-407 or 9-408 of the UCC or
any successor provision of the UCC of any relevant jurisdiction or other
applicable law) or (B) give any other party to such contract, instrument,
license or other document the right to terminate its obligations thereunder
pursuant to a valid and enforceable provision (including without limitation in
connection with the operation of Section 9-406, 9-407 or 9-408 of the UCC or any
other applicable law), (ii) any personal property (including motor vehicles) in
respect of which perfection of a lien or security interest is not either (A)
governed by the UCC or (B) accomplished by appropriate evidence of the lien
being recorded in the United States Copyright Office or the United States Patent
and Trademark Office, (iii) any property subject to any pledge agreement, (iv)
any Accounts and documents relating to Accounts; or (v) any payment intangibles,
contract rights and causes of action.

3

 

 

1.3 Event of Default. “Event of Default” shall have the meaning specified in the
2011 Purchase Agreement.

1.4 Inventory. “Inventory” shall mean all inventory, including without
limitation all goods held for sale, lease or demonstration or to be furnished
under contracts of service, goods leased to others, trade-ins and repossessions,
raw materials, work in process and materials used or consumed in Debtor’s
business, including, without limitation, goods in transit, wheresoever located,
whether now owned or hereafter acquired by Debtor, and shall include such
property the sale or other disposition of which has given rise to Accounts and
which has been returned to or repossessed or stopped in transit by Debtor.

1.5 Obligations. “Obligations” shall mean all debts, liabilities, obligations,
covenants and agreements of Debtor contained in the Guaranties.

1.6 Person. “Person” shall mean and include an individual, partnership,
corporation, trust, unincorporated association and any unit, department or
agency of government.

1.7 Security Agreement. “Security Agreement” shall mean this Third Amended and
Restated Guarantor Security Agreement, together with the schedules attached
hereto, as the same may be amended, supplemented or otherwise modified from time
to time in accordance with the terms hereof.

1.8 Security Interest. “Security Interest” shall mean the security interest of
Vicis in the Collateral granted by Debtor pursuant to this Security Agreement.

1.9 Transaction Documents. “Transaction Documents” shall mean, as applicable,
(i) the Transaction Documents (as that term is defined in the Series A Purchase
Agreement), (ii) the Transaction Documents (as that term is defined in the 2010
Purchase Agreement), and (iii) the Transaction Documents (as that term is
defined in the 2011 Purchase Agreement).

1.10 UCC. “UCC” shall mean the Uniform Commercial Code as adopted in Michigan
and in effect from time to time.

ARTICLE II
THE SECURITY INTEREST; REPRESENTATIONS AND WARRANTIES

2.1              The Security Interest.

(a) To secure the full and complete payment and performance when due (whether at
stated maturity, by acceleration, or otherwise) of each of the Obligations,
Debtor hereby grants to Vicis, its successors and assigns, subject to Section
2.1(b) hereof, a second-priority, subordinated security interest in all of
Debtor’s right, title and interest in and to the Collateral.

4

 

(b) Notwithstanding Section 2.1(a) above, Vicis hereby agrees that, in the event
that Debtor and/or any of its subsidiaries should incur any senior Permitted
Indebtedness in accordance with the terms of the 2011 Purchase Agreement, Vicis,
at the option or discretion of the lender extending the financing facility
underlying the senior Permitted Indebtedness, promptly will release or expressly
subordinate to such lender Vicis’s Security Interest, if any, in Accounts,
security interests in client assets, loan documents, reserve accounts and the
proceeds thereof, in each case to the extent that any of the foregoing secures
Debtor’s or any of its subsidiaries’ obligations under any senior Permitted
Indebtedness.

2.2              Representations and Warranties. Debtor hereby represents and
warrants to Vicis that:

(a)                 The records of Debtor with respect to the Collateral are
presently located only at the address(es) listed on Schedule 1 attached to this
Security Agreement.

(b)                 The Collateral is presently located only at the location(s)
listed on Schedule 1 attached to this Security Agreement.

(c)                 The chief executive office and chief place(s) of business of
Debtor are presently located at the address(es) listed on Schedule 1 to this
Security Agreement.

(d)                 Debtor is a Michigan corporation, and its exact legal name
is set forth in the definition of “Debtor” in the introductory paragraph of this
Security Agreement. The organization identification number of Debtor is listed
on Schedule 1 to this Security Agreement.

(e)                 All of Debtor’s present patents and trademarks, if any,
including those that have been registered with, or for which an application for
registration has been filed in, the United States Patent and Trademark Office
are listed on Schedule 2 attached to this Security Agreement. All of Debtor’s
present copyrights registered with, or for which an application for registration
has been filed in, the United States Copyright Office or any similar office or
agency of any state or any other country are listed on Schedule 2 attached to
this Security Agreement.

(f)                  Debtor has good title to, or valid leasehold interest in,
all of the Collateral, and there are no Liens on any of the Collateral except
Permitted Liens.

2.3              Authorization to File Financing Statements. Debtor hereby
irrevocably authorizes Vicis at any time and from time to time to file in any
UCC jurisdiction any initial financing statements and amendments thereto that
contain any information required by Part 5 of Article 9 of the UCC for the
sufficiency of filing office acceptance of any financing statement or amendment,
including whether Debtor is an organization, the type of organization and any
state or federal organization identification number issued to Debtor. Debtor
agrees to furnish any such information to Vicis promptly upon written request.

5

 

 

ARTICLE III
AGREEMENTS OF DEBTOR

From and after the date of this Security Agreement, and until all of the
Obligations are paid in full, Debtor shall:

3.1              Sale of Collateral. Not sell, lease, transfer or otherwise
dispose of Collateral or any interest therein, except as provided for in the
Purchase Agreements and for sales of Inventory in the ordinary course of
business.

3.2              Maintenance of Security Interest.

(a)                 At the expense of Debtor, defend the Security Interest
against any and all claims of any Person adverse to Vicis (but only to the
extent the claim of such adverse Person is subordinate or junior to the interest
of Vicis) and take such action and execute such financing statements and other
documents as Vicis may from time to time reasonably request in writing to
maintain the perfected status of the Security Interest. Debtor shall not further
encumber or grant a security interest in any of the Collateral except as
provided for in the Purchase Agreements.

(b)                 Debtor further agrees to take any other commercially
reasonable action reasonably requested in writing by Vicis to ensure the
attachment, perfection and second priority of, and the ability of Vicis to
enforce its security interest in any and all of the Collateral including,
without limitation, (i) executing, delivering and, where appropriate, filing
financing statements and amendments relating thereto under the UCC, to the
extent, if any, that Debtor’s signature thereon is required therefor, (ii)
complying with any provision of any statute, regulation or treaty of the United
States as to any Collateral if compliance with such provision is a condition to
attachment, perfection or priority of, or ability of Vicis to enforce, its
security interest in such Collateral, (iii) taking all actions required by any
earlier versions of the UCC (to the extent applicable) or by other law, as
applicable in any relevant UCC jurisdiction, or by other law as applicable in
any foreign jurisdiction, and (iv) obtaining waivers from landlords where any
material portion of the tangible Collateral is located in form and substance
reasonably satisfactory to Vicis.

3.3              Locations. Give Vicis at least 30 days prior written notice of
Debtor’s intention to relocate the tangible Collateral (other than Inventory in
transit) or any of the records relating to the Collateral from the locations
listed on Schedule 1 attached to this Security Agreement, in which event
Schedule 1 shall be deemed amended to include the new location. Any additional
filings or refilings requested in writing by Vicis as a result of any such
relocation in order to maintain the Security Interest in such Collateral shall
be at Debtor’s expense.

3.4              Insurance. Maintain insurance (including, without limitation,
commercial general liability and property insurance) with respect to the
Collateral consisting of tangible personal property in such amounts, against
such risks, in such form and with responsible and reputable insurance companies
or associations as is required by any governmental authority having jurisdiction
with respect thereto or as is carried generally in accordance with sound
business practice by companies in similar businesses similarly situated. Debtor
will obtain lender’s loss payable endorsements on applicable insurance policies
in favor of Vicis and will provide to Vicis certificates of such insurance or
copies thereof. Debtor shall use commercially reasonable efforts to cause each
insurer to agree, by endorsement on the policy or policies or certificates of
insurance issued by it or by independent instrument furnished to Vicis, that
such insurer will give 30 days prior written notice to Vicis before such policy
will be altered or canceled. No settlement of any insurance claim shall be made
without Vicis’s prior written consent, which consent will not be unreasonably
withheld, conditioned or delayed. In the event of any insured loss, Debtor shall
promptly notify Vicis thereof in writing, and, after an Event of Default shall
have occurred and be continuing, Debtor hereby authorizes and directs any
insurer concerned to make payment of such loss directly to Vicis as its interest
may appear. Vicis is authorized, in the name and on behalf of Debtor, to make
proof of loss and to adjust, compromise and collect, in such manner and amounts
as it reasonably shall determine, all claims under all policies; and Debtor
agrees to sign, on written demand of Vicis, all receipts, vouchers, releases and
other instruments which may be necessary or desirable in aid of this
authorization. After an Event of Default shall have occurred and be continuing,
the proceeds of any insurance from loss, theft, or damage to the Collateral
shall be held in a segregated account established by Vicis and disbursed and
applied at the discretion of Vicis, either in reduction of the Obligations or
applied toward the repair, restoration or replacement of the Collateral.

6

 

3.5              Name; Legal Status. (a) Without providing at least 30 days
prior written notice to Vicis, Debtor will not change its name, its place of
business or, if more than one, chief executive office, or its mailing address or
organizational identification number if it has one, (b) if Debtor does not have
an organizational identification number and later obtains one, Debtor shall
forthwith notify Vicis of such organizational identification number, and (c)
Debtor will not change its type of organization or jurisdiction of organization.

ARTICLE IV
RIGHTS AND REMEDIES

4.1              Right to Cure. In case of failure by Debtor after receipt of
written notice from Vicis to procure or maintain insurance, or to pay any fees,
assessments, charges or taxes (subject to Debtor’s right to contest in good
faith, such assessments, charges or taxes) arising with respect to the
Collateral, Vicis shall have the right, but shall not be obligated, to effect
such insurance or pay such fees, assessments, charges or taxes, as the case may
be, and, in that event, the cost thereof shall be payable by Debtor to Vicis
immediately upon demand, together with interest at an annual rate equal to 10%
from the date of disbursement by Vicis to the date of payment by Debtor. If
Vicis effects any insurance on behalf of Debtor, Debtor thereafter may cancel
such insurance so effected after providing Vicis with evidence that Debtor has
obtained insurance as required by this Security Agreement.

4.2              Rights of Parties. Upon the occurrence and during the
continuance of an Event of Default, in addition to all the rights and remedies
provided in the Transaction Documents or in Article 9 of the UCC and any other
applicable law, Vicis may (but is under no obligation so to do):

(a)                 require Debtor to assemble the Collateral at a place
designated by Vicis, which is reasonably convenient to the parties; and

(b)                 take physical possession of Inventory and other tangible
Collateral and of Debtor’s records pertaining to all Collateral that are
necessary to properly administer and control the Collateral or the handling and
collection of Collateral, and sell, lease or otherwise dispose of the Collateral
in a commercially reasonable manner in whole or in part, at public or private
sale, on or off the premises of Debtor; and

(c)                 collect any and all money due or to become due and enforce
in Debtor’s name all rights with respect to the Collateral; and

(d)                 settle, adjust or compromise any dispute with respect to any
Account; and

(e)                 receive and open mail addressed to Debtor; and

(f)                  on behalf of Debtor, endorse checks, notes, drafts, money
orders, instruments or other evidences of payment.

4.3              Power of Attorney. Upon the occurrence and during the
continuance of an Event of Default, Debtor does hereby constitute and appoint
Vicis as Debtor’s true and lawful attorney with full power of substitution for
Debtor in Debtor’s name, place and stead for the purposes of performing any
obligation of Debtor under this Security Agreement and taking any action and
executing any instrument which Vicis may deem necessary or advisable to perform
any obligation of Debtor under this Security Agreement, which appointment is
irrevocable and coupled with an interest, and shall not terminate until the
Obligations are paid in full.

7

 

4.4              Right to Collect Accounts. Upon the occurrence and during the
continuance of an Event of Default, and without limiting Debtor’s obligations
under the Transaction Documents: (a) Debtor authorizes Vicis to notify any and
all debtors on the Accounts to make payment directly to Vicis (or to such place
as Vicis may direct); (b) Debtor agrees, on written notice from Vicis, to
deliver to Vicis promptly upon receipt thereof, in the form in which received
(together with all necessary endorsements), all payments received by Debtor on
account of any Account; and (c) Vicis may, at its option, apply all such
payments against the Obligations or remit all or part of such payments to
Debtor.

4.5              Reasonable Notice.  Written notice, when required by law, sent
in accordance with the provisions of Section 6.7 and given at least ten business
days (counting the day of sending) before the date of a proposed disposition of
the Collateral shall be reasonable notice.

4.6              Limitation on Duties Regarding Collateral. Except for the safe
custody of any Collateral in its possession and the accounting for moneys
actually received by it hereunder, the sole duty of Vicis with respect to the
custody, safekeeping and physical preservation of the Collateral in its
possession, under Section 9-207 of the UCC or otherwise, shall be to deal with
it in the same manner as Vicis deals with similar property for its own account.
Neither Vicis nor any of its directors, officers, employees or agents, shall be
liable for failure to demand, collect or realize upon any of the Collateral or
for any delay in doing so or shall be under any obligation to sell or otherwise
dispose of any Collateral upon the request of Debtor or otherwise.

4.7              Lock Box; Collateral Account. This Section 4.7 shall be
effective only upon the occurrence and during the continuance of an Event of
Default. If Vicis so requests in writing, Debtor will direct each of its debtors
on the Accounts to make payments due under the relevant Account or chattel paper
directly to a special lock box to be under the control of Vicis. Debtor hereby
authorizes and directs Vicis to deposit into a special collateral account to be
established and maintained by Vicis all checks, drafts and cash payments
received in said lock box. All deposits in said collateral account shall
constitute proceeds of Collateral and shall not constitute payment of any
Obligation until so applied. At its option, Vicis may, at any time, apply
finally collected funds on deposit in said collateral account to the payment of
the Obligations, in the order of application set forth in Section 4.8, or permit
Debtor to withdraw all or any part of the balance on deposit in said collateral
account. If a collateral account is so established, Debtor agrees that it will
promptly deliver to Vicis, for deposit into said collateral account, all
payments on Accounts and chattel paper received by it. All such payments shall
be delivered to Vicis in the form received (except for Debtor’s endorsement
where necessary). Until so deposited, all payments on Accounts and chattel paper
received by Debtor shall be held in trust by Debtor for and as the property of
Vicis and shall not be commingled with any funds or property of Debtor.

4.8              Application of Proceeds. Vicis shall apply the proceeds
resulting from any sale or disposition of the Collateral in the following order:

(a)                 to the reasonable costs of any sale or other disposition;

(b)                 to the reasonable expenses incurred by Vicis in connection
with any sale or other disposition, including attorneys’ fees;

8

 

 

(c)                 to the payment to Vicis of the Obligations then due and
owing in any order selected by Vicis; and

(d)                 to Debtor.

4.9              Other Remedies.  No remedy herein conferred upon Vicis is
intended to be exclusive of any other remedy, and each and every such remedy
shall be cumulative and shall be in addition to every other remedy given under
this Security Agreement and the Transaction Documents now or hereafter existing
at law or in equity or by statute or otherwise. No failure or delay on the part
of Vicis in exercising any right or remedy hereunder shall operate as a waiver
thereof nor shall any single or partial exercise of any right hereunder preclude
other or further exercise thereof or the exercise of any other right or remedy.

ARTICLE V 

MISCELLANEOUS

5.1              Expenses and Attorneys’ Fees. Debtor shall pay all fees and
expenses incurred by Vicis, including the fees of counsel, including in-house
counsel, in connection with the protection, administration and enforcement of
the rights of Vicis under this Security Agreement or with respect to the
Collateral, including without limitation the protection and enforcement of such
rights in any bankruptcy.

5.2              Setoff. Debtor agrees that, upon the occurrence and during the
continuance of an Event of Default, Vicis shall have all rights of setoff and
bankers’ lien provided by applicable law.

5.3              Assignability; Successors. Debtor’s rights and liabilities
under this Security Agreement are not assignable or delegable, in whole or in
part, without the prior written consent of Vicis. The provisions of this
Security Agreement shall inure to the benefit of and be binding upon the
successors and assigns of the parties.

5.4              Survival. All agreements, representations and warranties made
in this Security Agreement or in any document delivered pursuant to this
Security Agreement shall survive the execution and delivery of this Security
Agreement, and the delivery of any such document.

5.5              Governing Law. This Security Agreement shall be governed by,
and construed and interpreted in accordance with, the laws of the State of New
York applicable to contracts made and wholly performed within such state.

5.6              Execution; Headings. This Security Agreement may be executed in
two or more counterparts, all of which when taken together shall be considered
one and the same agreement and shall become effective when counterparts have
been signed by each party and delivered to the other party, it being understood
that both parties need not sign the same counterpart. In the event that any
signature is delivered by facsimile transmission, such signature shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such facsimile
signature page were an original thereof. The article and section headings in
this Security Agreement are inserted for convenience of reference only and shall
not constitute a part hereof.

9

 

5.7              Notices. All communications or notices required or permitted by
this Security Agreement shall be given to Debtor (to be delivered care of
Issuer) in accordance with Section 12.6 of the 2011 Purchase Agreement.

5.8              Amendment. No amendment of this Security Agreement shall be
effective unless in writing and signed by Debtor and Vicis.

5.9              Severability. Any provision of this Security Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Security Agreement in such
jurisdiction or affecting the validity or enforceability of any provision in any
other jurisdiction.

5.10          WAIVER OF RIGHT TO JURY TRIAL. Each of the parties hereto
irrevocably waives, to the fullest extent permitted by law, any right to trial
by jury in any legal proceeding arising out of any controversy that may arise
under this security agreement.

5.11          Submission to Jurisdiction.

(a) Each of the parties to this security Agreement hereby irrevocably and
unconditionally submits to the exclusive jurisdiction of the state and federal
courts located IN the STATE OF NEW YORK for purposes of all legal proceedings
arising out of or relating to this security Agreement. Each of the parties to
this security Agreement irrevocably waives, to the fullest extent permitted by
law, any objection that such party may now or hereafter have to the laying of
the venue of any such proceeding brought in any such courts and any claim that
any such proceeding brought in any such courts has been brought in an
inconvenient forum.

 

(b) Each of the parties to this security Agreement hereby consents to service of
process by notice in the manner specified in Section 12.6 of the 2011 pURCHASE
aGREEMENT and irrevocably waives, to the fullest extent permitted by law, any
objection such party may now or hereafter have to service of process in such
manner. DEBTOR AGREES THAT SERVICE OF PROCESS MAY BE DELIVERED CARE OF ISSUER.

 

5.12          Effect of Amendment and Restatement. This Security Agreement
amends and restates the 2010 Security Agreement and shall not be construed to be
a substitution or novation of the 2010 Security Agreement.

(signature page follows)

10

 

IN WITNESS WHEREOF, this Third Amended and Restated Guarantor Security Agreement
has been executed as of the day and year first above written.

OPTIMIZERX CORPORATION By: /s/ H. David Lester Name: H. David Lester Title: CEO

VICIS CAPITAL MASTER FUND

By: Vicis Capital LLC

By: /s/ Keith W. Hughes Name: Keith W. Hughes Title: CFO

 

11

 

SCHEDULE 1 TO THIRD AMENDED AND RESTATED GUARANTOR SECURITY AGREEMENT

Locations of Collateral

Organizational ID:      

 

 

 

 

Address of Debtor’s records of Collateral and chief executive office:

 

 

 

 

Collateral Locations:

 

 

 

12

 

SCHEDULE 2 TO THIRD AMENDED AND RESTATED GUARANTOR SECURITY AGREEMENT

Intellectual Property

 

Patents

 

 

Trademarks

 

 

Copyrights

 

 

